Exhibit 10.1

 

Execution Copy

--------------------------------------------------------------------------------

 

$450,000,000

 

CREDIT AGREEMENT

 

Dated as of

 

January 21, 2005

 

Among

 

CRANE CO.

 

The Borrowing Subsidiaries Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

FLEET NATIONAL BANK,

 

KEYBANK NATIONAL ASSOCIATION,

 

and BNP PARIBAS,

 

as Syndication Agents

 

and

 

THE BANK OF NEW YORK,

 

as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES, INC.,

as Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I     Definitions

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    21

SECTION 1.03.

   Terms Generally    21

SECTION 1.04.

   Accounting Terms; GAAP    22

ARTICLE II     The Credits

   22

SECTION 2.01.

   Commitments    22

SECTION 2.02.

   Loans and Borrowings    23

SECTION 2.03.

   Requests for Borrowings    23

SECTION 2.04.

   Competitive Bid Procedure    24

SECTION 2.05.

   Funding of Borrowings    26

SECTION 2.06.

   Letters of Credit    27

SECTION 2.07.

   Interest Elections    31

SECTION 2.08.

   Termination and Reduction of Commitments    33

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    33

SECTION 2.10.

   Prepayment of Loans    34

SECTION 2.11.

   Fees    35

SECTION 2.12.

   Interest    36

SECTION 2.13.

   Alternate Rate of Interest    37

SECTION 2.14.

   Increased Costs    38

SECTION 2.15.

   Break Funding Payments    39

SECTION 2.16.

   Taxes    40

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    41

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    43

SECTION 2.19.

   Borrowing Subsidiaries    43

ARTICLE III     Representations and Warranties

   44

SECTION 3.01.

   Organization; Powers    44

SECTION 3.02.

   Authorization; Enforceability    44

SECTION 3.03.

   Governmental Approvals; No Conflicts    44

SECTION 3.04.

   Financial Condition; No Material Adverse Change    45

SECTION 3.05.

   Properties    45

SECTION 3.06.

   Litigation and Environmental Matters    45

SECTION 3.07.

   Compliance with Laws and Agreements    46

SECTION 3.08.

   Investment and Holding Company Status    46

SECTION 3.09.

   Taxes    46

SECTION 3.10.

   ERISA    46

SECTION 3.11.

   Disclosure    46

 

i



--------------------------------------------------------------------------------

ARTICLE IV     Conditions

   47

SECTION 4.01.

   Effective Date    47

SECTION 4.02.

   Each Credit Event    48

SECTION 4.03.

   Each Term Loan Borrowing    48

SECTION 4.04.

   Each Borrowing Subsidiary Credit Event    49

ARTICLE V     Affirmative Covenants

   50

SECTION 5.01.

   Financial Statements and Other Information    50

SECTION 5.02.

   Notices of Material Events    51

SECTION 5.03.

   Existence; Conduct of Business    51

SECTION 5.04.

   Payment of Obligations    51

SECTION 5.05.

   Maintenance of Properties; Insurance    51

SECTION 5.06.

   Books and Records; Inspection Rights    52

SECTION 5.07.

   Compliance with Laws    52

SECTION 5.08.

   Use of Proceeds    52

ARTICLE VI     Negative Covenants

   52

SECTION 6.01.

   Indebtedness    52

SECTION 6.02.

   Liens    53

SECTION 6.03.

   Fundamental Changes    54

SECTION 6.04.

   Transactions with Affiliates    55

SECTION 6.05.

   Hedging Agreements    55

SECTION 6.06.

   Borrowing Subsidiaries    55

SECTION 6.07.

   Interest Coverage Ratio    55

SECTION 6.08.

   Leverage Ratio    55

ARTICLE VII     Events of Default

   55

ARTICLE VIII     The Administrative Agent

   58

ARTICLE IX     Guarantee

   60

ARTICLE X     Miscellaneous

   62

SECTION 10.01.

   Notices    62

SECTION 10.02.

   Waivers; Amendments    63

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver    64

SECTION 10.04.

   Successors and Assigns    65

SECTION 10.05.

   Survival    67

SECTION 10.06.

   Counterparts; Integration; Effectiveness    67

SECTION 10.07.

   Severability    68

SECTION 10.08.

   Right of Setoff    68

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process    68

SECTION 10.10.

   WAIVER OF JURY TRIAL    69

SECTION 10.11.

   Headings    69

SECTION 10.12.

   Confidentiality    69

SECTION 10.13.

   Interest Rate Limitation    70

SECTION 10.14.

   USA PATRIOT Act    70

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.01(a)

   Subsidiaries

1.01(b)

   Filing Entities

2.01

   Lenders

3.06

   Litigation

6.01

   Existing Indebtedness

6.02

   Existing Liens

 

EXHIBITS:

 

A

   Form of Assignment and Assumption

B1

   Form of Legal Opinion of Kirkland & Ellis LLP

B2

   Form of Legal Opinion of Augustus I. duPont

C

   Form of Closing Certificate

D

   Form of Borrowing Subsidiary Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 21, 2005, among CRANE CO., the BORROWING
SUBSIDIARIES party hereto, the LENDERS party hereto, FLEET NATIONAL BANK,
KEYBANK NATIONAL ASSOCIATION and BNP PARIBAS, as syndication agents (in such
capacities, the “Syndication Agents”), THE BANK OF NEW YORK, as documentation
agent (in such capacity, the “Documentation Agent”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary (a) acquires any ongoing business or all or substantially all of the
assets of any firm, corporation, partnership, limited liability company or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Capital Stock of a corporation, partnership, or limited liability
company which have ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Effective Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such

 



--------------------------------------------------------------------------------

Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Credit Exposure then outstanding.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day, (a) in the case of Revolving Loans, with
respect to any ABR Loan or Eurodollar Loan, or with respect to the facility fees
or utilization fees payable hereunder, as the case may be, the applicable rate
per annum set forth below (expressed in basis points) under the caption “ABR
Spread”, “Eurodollar Spread”, “Facility Fee Rate”, or “Utilization Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

Categories

--------------------------------------------------------------------------------

  

Index Debt Ratings:

(Moody’s/S&P)

--------------------------------------------------------------------------------

   ABR
Spread


--------------------------------------------------------------------------------

   Eurodollar
Spread


--------------------------------------------------------------------------------

   Facility Fee
Rate


--------------------------------------------------------------------------------

   Utilization
Fee Rate


--------------------------------------------------------------------------------

I

   Greater than or equal to A-/A3    0.0    37.5    12.5    12.5

II

   Greater than or equal to BBB+/Baa1 but less than A-/A3    0.0    47.5    15.0
   12.5

III

   Greater than or equal to BBB/Baa2 but less than BBB+/Baa1    0.0    57.5   
17.5    12.5

IV

   Greater than or equal to BBB-/Baa3 but less than BBB/Baa2    25.0    67.5   
20.0    12.5

V

   Less than BBB-/Baa3    50.0    75.0    25.0    12.5

 

and (b) in the case of Term Loans, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below (expressed in basis points)
under the caption “ABR Spread,” “Eurodollar Spread” or “Facility Fee Rate,” as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

Categories

--------------------------------------------------------------------------------

  

Index Debt Ratings:

(Moody’s/S&P)

--------------------------------------------------------------------------------

   ABR
Spread


--------------------------------------------------------------------------------

   Eurodollar
Spread


--------------------------------------------------------------------------------

   Facility
FeeRate


--------------------------------------------------------------------------------

I

   Greater than or equal to A-/A3    0.0    62.5    17.5

II

   Greater than or equal to BBB+/Baa1 but less than A-/A3    0.0    75.0    20.0

III

   Greater than or equal to BBB/Baa2 but less than BBB+/Baa1    0.0    87.5   
25.0

IV

   Greater than or equal to BBB-/Baa3 but less than BBB/Baa2    25.0    100.0   
30.0

V

   Less than BBB-/Baa3    50.0    112.5    35.0

 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

“Asbestos-Related Claims” means Asbestos Personal Injury Claims, Asbestos
Property Damage Claims, Indirect Asbestos Claims and Asbestos Expenses. For
purposes of this definition:

 

“Asbestos Expenses” means all costs, taxes and expenses of or imposed on the
Asbestos Trust, including, but not limited to: trustee compensation; employee
compensation; compensation to and indemnification of the Futures Representative
and any Trust governance or advisory boards or other Trust advisors and their
respective representatives; insurance premiums; legal, accounting and other
professional fees and expenses; overhead; and disbursements, but excluding
payments to holders of Asbestos-Related Claims on account of such
Asbestos-Related Claims.

 

“Asbestos Personal Injury Claim” means (a) any claim, demand or lawsuit
(including, but not limited to, any Claim or Demand), whenever and wherever
arising or

 

3



--------------------------------------------------------------------------------

asserted against any of the Crane Entities or their respective present or former
officers, directors or employees in their capacities as such and (b) any debt,
obligation or liability (whether or not reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, bonded, secured or unsecured), whenever and wherever arising
or asserted, of any Crane Entity or any of their respective present or former
officers, directors or employees in their capacities as such (including, but not
limited to, all thereof in the nature of or sounding in tort, contract,
warranty, or any other theory of law, equity or admiralty); in either case (a)
or (b) for, based on or arising by reason of, directly or indirectly, physical,
emotional, bodily or other personal injury, sickness, disease, death or damages
based on the foregoing (including, but not limited to, any claim or demand for
compensatory damages, loss of consortium, proximate, consequential, general,
special or punitive damages, reimbursement, indemnity, warranty, contribution or
subrogation) whether or not diagnosable or manifested before the confirmation of
the Plan of Reorganization or the close of the Chapter 11 Cases, (x) caused or
allegedly caused, in whole or part, directly or indirectly: (i) by exposure to
asbestos or asbestos-containing products manufactured, supplied, distributed,
handled, fabricated, stored, sold, installed, or removed by any Crane Entity
and/or any of its Affiliates; (ii) by services, actions, or operations provided,
completed or taken by any Crane Entity and/or any of its Affiliates in
connection with asbestos or asbestos-containing products or (y) caused or
allegedly caused by exposure to asbestos for which any Crane Entity or its
predecessors, are otherwise liable under any applicable law.

 

“Asbestos Property Damage Claim” means any Claim or remedy or liability for
damage to property (whether or not such Claim, remedy or liability is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
the facts of or legal bases therefore are known or unknown, under any theory of
law, equity, admiralty or otherwise), for which the Crane Entities are alleged
to be or may be or become responsible by judgment, order or settlement and that
(1) arises from or relates to any building or other real property in which
asbestos was or is, or asbestos-containing products were or are, alleged to have
been installed prior to the petition date for the Chapter 11 Cases; and (2)
seeks monetary or other relief for injury to, destruction, loss of use,
diminution in value, and/or asbestos-related repair or maintenance of such
property or for the cost of inspection, encapsulation, decontamination,
containment, removal, or other abatement of the asbestos or asbestos-containing
products installed or allegedly installed in such property. Asbestos Property
Damage Claim also includes any such Claims, remedies or liabilities as described
immediately above that seek (a) compensatory damages (such as proximate,
consequential, general and special damages) and punitive damages; and/or (b)
reimbursement, indemnification, subrogation and/or contribution.

 

“Claim” means a claim against the Crane Entities (or any of them), whether or
not asserted, as defined in section 101(5) of the Bankruptcy Code, and further
shall include, but is not limited to, Asbestos-Related Claims.

 

4



--------------------------------------------------------------------------------

“Demand” means a demand for payment against any of the Crane Entities within the
meaning of section 524(g)(5) of the Bankruptcy Code, whether or not to be paid
by a trust.

 

“Futures Representative” means the Person or Persons appointed by the Bankruptcy
Court in the Chapter 11 Cases, pursuant to the Bankruptcy Code, to represent the
rights and interests of Persons that might assert Demands against a Crane Entity
in relation to Asbestos Personal Injury Claims subsequent to the Chapter 11
Cases.

 

“Indirect Asbestos Claims” means (i) any Claim based on a right of contribution,
reimbursement, subrogation, or indemnity (as those terms are defined by the
non-bankruptcy law of any relevant jurisdiction) arising out of or based on an
Asbestos Personal Injury Claim, an Indirect Asbestos Claim or Asbestos Property
Damage Claim, and (ii) any other derivative or indirect Claim of any kind
whatsoever, whether in the nature of or sounding in contract, tort, warranty or
any other theory of law, equity or admiralty, by reason of an Asbestos Personal
Injury Claim, another Indirect Asbestos Claim or an Asbestos Property Damage
Claim (including, without limitation, any Claim (A) for attorneys fees arising
or incurred in connection with any Asbestos Personal Injury Claim, another
Indirect Direct Asbestos Claim or an Asbestos Property Damage Claim or (B)
arising out of or based on the rejection of any executory contract related to or
involving asbestos).

 

“Asbestos Trust” means the trust or trusts to be established pursuant to the
Plan of Reorganization to assume liability for the Asbestos-Related Claims in
accordance with the Bankruptcy Code.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Term Commitment” means, with respect to any Term Lender at any time,
the amount equal to the excess, if any, of (a) such Lender’s Term Commitment (if
any) then in effect over (b) the aggregate principal amount of the Term Loans
borrowed from such Lender (including any amounts outstanding and any amounts
repaid).

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101 et
seq.

 

“Bankruptcy Court” means the U.S. Bankruptcy Court with jurisdiction over the
Chapter 11 Cases.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means (a) Term Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, (b) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

 

“Borrowing Request” means a request by a Borrower for a Term Borrowing or
Revolving Borrowing in accordance with Section 2.03.

 

“Borrowing Subsidiary” means, at any time, each Wholly-Owned Subsidiary
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.19, in
each case until such Person has ceased to be a Borrowing Subsidiary pursuant to
Section 2.19; provided that no Filing Entity may be a Borrowing Subsidiary
hereunder.

 

“Borrowing Subsidiary Agreement” means each agreement entered into among (i) the
Company, (ii) the applicable Subsidiary and (iii) the Administrative Agent
whereby such Wholly-Owned Subsidiary is designated as a Borrowing Subsidiary
pursuant to Section 2.19, which agreement shall be substantially in the form of
Exhibit D, as amended, supplemented, restated or otherwise modified from time to
time.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing person, in each such case regardless of
class or designation.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
30% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the occurrence of a change
of control (or similar event, howsoever defined) under and as defined in any
indenture or other agreement in respect of any Material Indebtedness to which
the Company or any Material Subsidiary is a party.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Channeling Injunction” means a channeling injunction under the Bankruptcy Code,
(a) permanently enjoining the assertion of all Asbestos-Related Claims (i)
against each Filing Entity, and (ii) against each and every Crane Entity arising
from, or related to, assets owned by any Filing Entity at any time prior to the
confirmation of the Plan of Reorganization, and against the officers and
directors of each of them, and (b) permanently channeling all such
Asbestos-Related Claims into the Asbestos Trust, which shall assume all such
Asbestos-Related Claims.

 

“Chapter 11 Cases” means the cases to be filed by the Filing Entities under
Chapter 11 of the Bankruptcy Code; provided that any Nonconsensual Case shall
not be a Chapter 11 Case.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Competitive Loans.

 

“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Company” means Crane Co., a Delaware corporation.

 

7



--------------------------------------------------------------------------------

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Confirmation Date” means the date on which an order of the District Court
affirming the order of the Bankruptcy Court referred to in Section 4.03(b) shall
have been entered and become final and non-appealable.

 

“Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period, the sum of (i) the
aggregate amount of Consolidated Interest Expense for such period, plus (ii) the
aggregate amount of taxes on income for such period, plus (iii) the aggregate
amount of depreciation and amortization for such period, plus (iv) the charge
for asbestos related claims taken during the fiscal quarter ending on September
30, 2004 up to $322,000,000, plus (v) the charge for environmental investigation
and remediation taken during the fiscal quarter ending on September 30, 2004 up
to $40,000,000. For the purposes of determining Consolidated EBITDA during any
period, in connection with the acquisition of a Person (or part thereof) in an
Acquisition occurring after the Effective Date, there shall be included, without
duplication or adjustment, in Consolidated Net Income net income (or loss) of
such Person (or part thereof), as determined in accordance with GAAP, as if such
Person (or part thereof) was acquired at the beginning of such period.

 

“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued or paid by the Company and its consolidated
Subsidiaries during such period, as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Company and its consolidated Subsidiaries for such period, as determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP, but

 

8



--------------------------------------------------------------------------------

excluding any adjustment to comprehensive income, in an aggregate amount not to
exceed $20,000,000 from the Effective Date, for minimum pension liability not
yet recognized as net periodic pension cost.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Crane Entities” means (a) the Company, the Crane Subsidiaries and each of their
predecessors, and (b) the successors of the Company, the Crane Subsidiaries and
each of their predecessors through the date on which the Plan of Reorganization
becomes effective.

 

“Crane Subsidiaries” means all of the Subsidiaries of the Company, which such
Subsidiaries as of the date hereof are listed on Schedule 1.01(a).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Delayed Draw Expiry Date” means December 31, 2005; provided that such date may
be extended to June 30, 2006 pursuant to the terms of Section 2.01(a).

 

“District Court” means the U.S. District Court with jurisdiction over the
Chapter 11 Cases.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in a currency other than dollars, the amount of dollars that would
be required to purchase the amount of such currency based upon the spot selling
rate at which the Issuing Bank offers to sell such currency for dollars in the
London foreign exchange market at approximately 11:00 a.m. London time on such
Business Day for delivery two Business Days later, and, with respect to any
amount denominated in dollars, such amount.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

9



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Tax Code or Section 302 of ERISA), whether or not waived; (c)
the filing pursuant to Section 412(d) of the Tax Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) any Foreign Plan Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Utilization Day” has the meaning assigned to such term in Section
2.11(b).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (but specifically excluding any gross receipts taxes and any
taxes imposed on any additional amounts required to be paid under Section 2.16)
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any

 

10



--------------------------------------------------------------------------------

branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 2.18(b)), any withholding tax that is imposed by the
United States of America on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Borrower with
respect to such withholding tax pursuant to Section 2.16(a).

 

“Existing Credit Agreement” means the Credit Agreement, dated as of July 22,
2003, among the Company, the borrowing subsidiaries party thereto, the lenders
party thereto, JPMorgan Chase Bank, as administrative agent, Fleet National Bank
and KeyBank National Association, as syndication agents, and The Bank of New
York, as documentation agent, as amended, supplemented or otherwise modified
from time to time.

 

“Facility” means each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Filing Entities” means the Subsidiaries of the Company listed on Schedule
1.01(b) hereto.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is not organized under laws of any
jurisdiction in the United States of America.

 

“Foreign Plan” means any employee benefit plan as described in Section 3(3) of
ERISA which (i) is maintained or contributed to for the benefit of employees of
the Company, any Subsidiary or any of its ERISA Affiliates, (ii) is not covered
by ERISA pursuant to Section

 

11



--------------------------------------------------------------------------------

4(b)(4) of ERISA, and (iii) under applicable local law, is required to be funded
through a trust or other funding vehicle.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee to
administer any such Foreign Plan, or to the insolvency of any such Foreign Plan
or (d) the incurrence of any liability of the Company, any Subsidiary or any
ERISA Affiliate under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” means the obligations of each of the Borrowing
Subsidiaries under this Agreement, the Borrowing Subsidiary Agreements and the
other Loan Documents, whether for principal, interest, guaranties, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent or
any Lender) or otherwise. Without limiting the generality of the foregoing, the
definition of “Guaranteed Obligations” includes all amounts that would be owed
by each of the Borrowing Subsidiaries to the Lenders and the Administrative
Agent under this Agreement, the Borrowing Subsidiary Agreements and the other
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Borrowing Subsidiary.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, all obligations of such Person under Synthetic Leases and all
obligations of such Person incurred in connection with any securitization or
other asset-backed financing, (h) except in the determination of the Leverage
Ratio with respect to contingent obligations, all obligations, contingent or
otherwise, of such Person in respect of letters of credit, performance bonds,
bid bonds, customs bonds, surety bonds and performance guaranties, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person arising with respect to
Capital Stock that are mandatorily redeemable by such Person or otherwise
redeemable at the option of the holder thereof, in whole or in part, prior to
the date that is 90 days after the stated Revolving Termination Date. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2004 relating to the Company and the Transactions.

 

13



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Company most
recently ended as of such date to (b) Consolidated Interest Expense for the
period of four consecutive fiscal quarters of the Company most recently ended as
of such date.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days)
commencing on the date of such Borrowing and ending on the date specified in the
applicable Competitive Bid Request; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i), or any other Lender so designated with the consent of such
other Lender, JPMorgan Chase Bank, N.A. and the Company. The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Qualified Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Qualified Affiliate with respect to Letters of Credit
issued by such Qualified Affiliate.

 

14



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including, without limitation,
in the case of outstanding Letters of Credit denominated in any currency other
than dollars, the Dollar Equivalent of the aggregate then undrawn and unexpired
amount thereof) plus (b) the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time (including,
without limitation, in the case of Letters of Credit denominated in any currency
other than dollars, the Dollar Equivalent of the unreimbursed aggregate amount
of drawings thereunder, to the extent that such amount has not been converted
into dollars in accordance with Section 2.06(e)). The LC Exposure of any Lender
at any time shall be its Revolving Percentage of the total LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
promissory note issued pursuant to Section 2.09(f) and each Hedging

 

15



--------------------------------------------------------------------------------

Agreement between a Borrower and a Lender or an Affiliate of a Lender, as each
may be amended, supplemented, restated or otherwise modified from time to time.

 

“Loan Parties” means the Company and each of its Subsidiaries that is a party to
a Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Majority Facility Lenders” means (a) with respect to the Term Facility, the
holders of more than 50% of the sum of the aggregate unpaid principal amount of
the Term Loans outstanding under the Term Facility and the Term Commitments (if
any) then in effect, or (b) with respect to the Revolving Facility, the holders
of more than 50% of the aggregate amount of the Revolving Credit Exposures of
the Revolving Lenders outstanding under the Revolving Facility (or, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
aggregate amount of the Revolving Commitments of the Revolving Lenders then in
effect).

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document; provided that the
commencement of the Chapter 11 Cases shall not be deemed to constitute a
“material adverse effect.”

 

“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company and its Subsidiaries), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
the Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means, at any time, (a) any Borrowing Subsidiary or (b)
any Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the SEC.

 

“MCC” means MCC Holdings, Inc. (f/k/a Mark Controls Corporation), an indirect
Wholly-Owned Subsidiary of the Company.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

16



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Nonconsensual Case” means a case under the Bankruptcy Code in respect of any of
the Borrowers or any of their Wholly-Owned Subsidiaries, other than a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code by each and every
one of the Filing Entities, in which the Filing Entities move immediately upon
such filing for a confirmation hearing in respect of the Plan of Reorganization
based upon the receipt, prior to the petition date, of acceptances by each class
of claims against and interests in the Filing Entities under the Plan of
Reorganization sufficient to satisfy the requirements of the Bankruptcy Code
including, without limitation, Sections 1126, 1129(a) and
524(g)(2)(B)(ii)(IV)(bb).

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

17



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” means a plan of reorganization in respect of the Filing
Entities proposed under Chapter 11 of the Bankruptcy Code in the Chapter 11
Cases.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Qualified Affiliate” has the meaning assigned to such term in Section 10.04.

 

“Qualified Revised Settlement” means the effective settlement of the
Asbestos-Related Claims of the Filing Entities and the Asbestos-Related Claims
against each and every Crane Entity arising from, or related to, assets owned by
any Filing Entity by one or more master settlement agreements by all relevant
parties, or the inclusion in a plan of reorganization of equivalent provisions,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, with an aggregate cost (inclusive of related fees and
expenses) not to exceed $650,000,000 (which shall be determined by including the
aggregate principal amount of any issued promissory notes and the value of any
stock or other non-cash deliveries).

 

“Quarterly Installment Amount” means, on any Quarterly Payment Date, (a) the
aggregate amount of Term Loans outstanding at such time divided by (b) the
number of Quarterly Payment Dates remaining at such time plus one.

 

“Quarterly Payment Date” means the first Business Day of January, April, July
and October in each year, the first of which shall be the second such day to
occur after the first Term Loan is made pursuant to Section 2.01(a).

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, the holders of at least 51% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
the Available Term Commitments (if any) then in effect and (b) the sum of the
total Revolving Credit

 

18



--------------------------------------------------------------------------------

Exposures and unused Revolving Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, the outstanding Competitive Loans of
the Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders.

 

“Restructuring Agreement” means the Restructuring Agreement, effective as of
October 21, 2004, made by and between the Company and MCC.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $300,000,000.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to but excluding the earlier of the Revolving Termination Date and the date
of termination of the Revolving Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loan” has the meaning assigned to such term in Section 2.01(b).

 

“Revolving Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Revolving
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Revolving Termination Date” means January 21, 2010.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of its functions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the

 

19



--------------------------------------------------------------------------------

Administrative Agent is subject (a) with respect to the Base CD Rate, for new
negotiable nonpersonal time deposits in dollars of over $100,000 with maturities
approximately equal to three months and (b) with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrowers in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 2.01. The original aggregate amount of the Term Commitments is
$150,000,000.

 

“Term Commitment Period” means the period from and including the Effective Date
to the Delayed Draw Expiry Date.

 

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan” has the meaning assigned to such term in Section 2.01(a).

 

“Term Loan Maturity Date” means January 21, 2010.

 

20



--------------------------------------------------------------------------------

“Term Percentage” means, as to any Term Lender at any time, the percentage of
the aggregate Term Commitments represented by such Lender’s Term Commitment (or,
at any time after the Effective Date, the percentage of the aggregate principal
amount of the Term Loans then outstanding plus the aggregate amount of the
Available Term Commitments then in effect represented by the aggregate principal
amount of such Lender’s Term Loans then outstanding plus such Lender’s Available
Term Commitment then in effect).

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Trusts” means any trust or trusts established to fund the Qualified Revised
Settlement and the Asbestos Trust.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any

 

21



--------------------------------------------------------------------------------

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Term Commitments. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a term
loan (a “Term Loan”) on the date of each of up to four drawings to the Company
during the Term Commitment Period in an amount not to exceed the Available Term
Commitment of such Lender on such date. Notwithstanding the foregoing, the
Company may request, in a written notice provided to the Administrative Agent
not less than 30 days prior to December 31, 2005, that the Delayed Draw Expiry
Date be extended until June 30, 2006. The Administrative Agent shall promptly
notify each Term Lender of any such request. The Delayed Draw Expiry Date shall
be extended until June 30, 2006 only if (i) the Majority Facility Lenders under
the Term Facility consent to such extension in writing and (ii) no Default or
Event of Default has occurred or is continuing at the time of such request or on
December 31, 2005.

 

(b) Revolving Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans (each, a “Revolving Loan”) to any
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal

 

22



--------------------------------------------------------------------------------

amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Term Loan shall be made in dollars
as part of a Borrowing consisting of Term Loans made by the Term Lenders ratably
in accordance with their respective Term Commitments. Each Revolving Loan shall
be made in dollars as part of a Borrowing consisting of Revolving Loans made by
the Revolving Lenders ratably in accordance with their respective Revolving
Commitments. Each Competitive Loan shall be made in dollars in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b) Subject to Section 2.13, (i) each Term Borrowing and each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
applicable Borrower may request in accordance herewith, and (ii) each
Competitive Borrowing shall be comprised entirely of Eurodollar Loans or Fixed
Rate Loans as the applicable Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Term Borrowing or
Revolving Borrowing comprised of Eurodollar Loans, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each Borrowing of ABR Loans is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Revolving Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Term Loan
Maturity Date or Revolving Termination Date, as the case may be.

 

SECTION 2.03. Requests for Borrowings. To request a Term Borrowing or Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three

 

23



--------------------------------------------------------------------------------

Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile transmission to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Term Borrowing or a Revolving Borrowing;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Term or Revolving Borrowing is specified, then
the requested Term or Revolving Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
relevant Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Revolving Commitment Period a
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that the sum
of the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total Revolving
Commitments. To request Competitive Bids, a Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that a Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto

 

24



--------------------------------------------------------------------------------

rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or facsimile transmission to the Administrative Agent
of a written Competitive Bid Request in a form approved by the Administrative
Agent and signed by the applicable Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by facsimile transmission, inviting the Lenders to submit Competitive
Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
facsimile transmission, in the case of a Eurodollar Competitive Borrowing, not
later than 9:30 a.m., New York City time, three Business Days before the
proposed date of such Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the proposed date of
such Competitive Borrowing. Competitive Bids that do not conform substantially
to the form approved by the Administrative Agent may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the applicable Borrower) of the Competitive
Loan or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate
or Rates at which the Lender is prepared to make such Loan or Loans (expressed
as a percentage rate per annum in the form of a decimal to no more than four
decimal places) and (iii) the Interest Period applicable to each such Loan and
the last day thereof.

 

(c) The Administrative Agent shall promptly notify the applicable Borrower by
facsimile transmission of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.

 

(d) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. The applicable Borrower shall notify
the

 

25



--------------------------------------------------------------------------------

Administrative Agent by telephone, confirmed by facsimile transmission in a form
approved by the Administrative Agent, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the applicable Borrower to give such notice shall be deemed to be a rejection
of each Competitive Bid, (ii) the applicable Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the applicable Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the applicable Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
applicable Borrower. A notice given by a Borrower pursuant to this paragraph
shall be irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
facsimile transmission whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to a
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of such Borrower maintained with the Administrative
Agent in New York City and designated by such Borrower in the applicable
Borrowing Request or Competitive Bid Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.

 

26



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount or (ii) in the
case of a Borrower, the interest rate applicable to the subject Loan. If any
such amount required to be paid by any Lender is not in fact made available to
the Administrative Agent within three Business Days following the date upon
which such Lender receives notice from the Administrative Agent, the
Administrative Agent shall be entitled to recover from such Lender, on demand,
such amount with interest thereon calculated from such due date at the rate set
forth in the preceding sentence plus 2%. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then such amount (exclusive of
interest paid by such Lender to the Administrative Agent under this Section
2.05(b)) shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.06. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, each Borrower
may request the issuance of Letters of Credit in dollars or another currency
acceptable to the Issuing Bank for its own account or for the account of a
Subsidiary that is not a Filing Entity in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
facsimile transmission (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with

 

27



--------------------------------------------------------------------------------

any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit such Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the LC Exposure shall not exceed $50,000,000 and (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Revolving Commitments. The Issuing
Bank shall advise the Administrative Agent of the issuance, amendment or
expiration of any Letter of Credit and of any payment thereunder and shall
calculate the Dollar Equivalent of each outstanding Letter of Credit denominated
in an currency other than dollars as of the end of each calendar month.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Termination Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Revolving Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason (it being understood that, in the case of any such payment to be made in
respect of any draft under a Letter of Credit denominated in any currency other
than dollars, such payment shall be made in dollars in an amount equal to the
Dollar Equivalent of such Lender’s Revolving Percentage of such LC Disbursement
on the date two Business Days after the Issuing Bank converts such LC
Disbursement to dollars in accordance with Section 2.06(e)). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in dollars an amount equal to
such LC Disbursement (or, if such amount is denominated in a currency other than
dollars, the Dollar Equivalent of such LC Disbursement as of the date on which
the Issuing Bank has converted such amount to dollars, as the Issuing Bank shall
advise the Company and the Revolving Lenders) not later than 2:00 p.m., New York
City time, on the date that such LC Disbursement is made, if such Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date,

 

28



--------------------------------------------------------------------------------

then not later than 2:00 p.m., New York City time, on (i) the Business Day that
such Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the applicable Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Revolving Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.05 with respect to Revolving Loans made
by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by each Borrower to the extent permitted
by

 

29



--------------------------------------------------------------------------------

applicable law) suffered by such Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile transmission) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(c). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement

 

30



--------------------------------------------------------------------------------

 

with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure attributable to any Letters
of Credit issued for its account as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made upon the request of the applicable Borrower and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure
attributable to any Letters of Credit issued for its account at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If any Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid), together with interest or profits, if any,
earned upon the investment of such amount, shall be returned to such Borrower
within three Business Days after all Events of Default have been cured or
waived.

 

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, the Borrower which requested the issuance of such Letter of Credit
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit.

 

SECTION 2.07. Interest Elections. (a) Each Term or Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, a Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans

 

31



--------------------------------------------------------------------------------

comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings, which may not be converted or
continued.

 

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile
transmission to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Facility Lenders in respect of such Facility, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Term or Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

32



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving
Termination Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments or the Term Commitments; provided that (i) each reduction
of the Revolving Commitments or the Term Commitments, as the case may be, shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 with respect to the relevant Facility and (ii) the Company shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Revolving Commitments.

 

(c) The Company (on behalf of itself and the Borrowing Subsidiaries) shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Lenders or the Term
Lenders, as applicable, of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments or the Term Commitments delivered by
the Company (on behalf of itself and the Borrowing Subsidiaries) may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Revolving Commitments or the Term
Commitments, as the case may be, shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments or the Term
Lenders in accordance with their respective Term Commitments, as applicable.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) On each Quarterly
Payment Date, each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender, an amount equal to
such Lender’s Term Percentage multiplied by the Quarterly Installment Amount on
such Quarterly Payment Date.

 

(b) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan on the Term Loan Maturity Date, (ii) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Termination Date and
(iii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

33



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be primafacie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
a Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof. The Borrowers shall make a prepayment of
the Revolving Loans in accordance with paragraph (b) of this Section or take
other action promptly following any notice to it by the Administrative Agent
that the aggregate Revolving Credit Exposure of the Revolving Lenders exceeds
the total Revolving Commitments of the Revolving Lenders then in effect so that
after giving effect to such prepayment or other action there is no such excess.

 

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile transmission) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.08. Promptly following receipt of any such notice relating to a Term or
Revolving Borrowing, the Administrative Agent shall advise the Term Lenders or
Revolving Lenders, as the case may be, of the contents thereof. Each partial
prepayment of any Term or Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Term or Revolving Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Term or Revolving
Borrowing shall be applied as directed

 

34



--------------------------------------------------------------------------------

by the Borrower. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

SECTION 2.11. Fees. (a) The Company (on behalf of itself and the Borrowing
Subsidiaries) agrees to pay to the Administrative Agent for the account of each
Revolving Lender a facility fee, which shall accrue at the Applicable Rate on
the daily amount of the Revolving Commitment of such Lender (whether used or
unused) during the period from and including the date hereof to but excluding
the date on which such Revolving Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure. Accrued facility
fees pursuant to this Section 2.11(a) shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. All
facility fees pursuant to this Section 2.11(a) shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay to the Administrative Agent for the account of each Lender a utilization fee
equal to the Applicable Rate for each day (an “Excess Utilization Day”) on which
the sum of the total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans exceeds 50% of the aggregate Revolving
Commitments, which fee shall accrue on the daily amount of the Revolving Credit
Exposure plus the aggregate principal amount of outstanding Competitive Loans of
such Lender for each Excess Utilization Day during the period from and including
the date hereof to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure or outstanding Competitive Loans after its Revolving Commitment
terminates, then such utilization fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure plus the aggregate principal
amount of such Lender’s outstanding Competitive Loans for each Excess
Utilization Day from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure or outstanding Competitive Loans. Accrued utilization
fees, if any, shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any utilization fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All utilization fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay (i) to the Administrative Agent for the account of each Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof

 

35



--------------------------------------------------------------------------------

attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable and standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(d) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay to the Administrative Agent for the account of each Term Lender a facility
fee, which shall accrue at the Applicable Rate on the daily amount of the
Available Term Commitment of such Lender during the period from and including
the date hereof to but excluding the Delayed Draw Expiry Date. Accrued facility
fees pursuant to this Section 2.11(c) shall be payable in arrears on the last
day of March, June, September and December of each year until the Delayed Draw
Expiry Date and on the Delayed Draw Expiry Date. All facility fees pursuant to
this Section 2.11(c) shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(e) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

 

(f) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay on the Effective Date to the Administrative Agent, for the account of each
Lender, an underwriting fee equal to the amount separately agreed upon between
the Company and such Lender.

 

(g) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees,
participation fees, underwriting fees and utilization fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

 

36



--------------------------------------------------------------------------------

SECTION 2.12. Interest.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Term Loan or Eurodollar Revolving Loan, at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (ii) in the case of a Eurodollar Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

(d) Notwithstanding the foregoing, immediately upon the occurrence of an Event
of Default under Article VII(a), (b), (h), (i) or (j), and in all other cases at
the option of the Required Lenders which may be exercised following the
occurrence of any other Event of Default, the principal of the Loans (and, to
the extent permitted by law, overdue interest, fees and other amounts) shall
bear interest, after as well as before judgment, at a rate per annum equal to 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Commitment Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Term Loan or Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent demonstrable error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility (or, in the case of a Eurodollar Competitive
Loan, the Lender that is required to make such Loan) that the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for

 

37



--------------------------------------------------------------------------------

such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Lenders by telephone or
facsimile transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Term or Revolving Borrowing to, or continuation of any Term or Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Eurodollar Term Borrowing or Eurodollar Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing and (iii) any request by a
Borrower for a Eurodollar Competitive Borrowing shall be ineffective; provided
that (A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by a Borrower for Eurodollar Competitive Borrowings may
be made to Lenders that are not affected thereby and (B) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such

 

38



--------------------------------------------------------------------------------

Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) and shall be conclusive absent demonstrable error. The applicable
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
none of the Borrowers shall be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank ‘s intention to claim
compensation therefor; providedfurther that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

(f) In addition to any other indemnification or other “gross-up” provisions
contained herein, if any law, or any governmental or quasi-governmental rule,
regulation, policy, guideline, or directive of any jurisdiction outside of the
United States, imposes or deems applicable, as a result of a non-U.S. domiciled
Borrower receiving an extension of credit hereunder, any reserve, asset,
liquidity, cash margin, assessment or other charge or out-of-pocket cost or
other requirement on any Lender that has extended credit to such Borrower and
the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Loan or to reduce the return received by such Lender
in connection with any such Loan, then, to the extent that such Lender is not
otherwise indemnified hereunder for same, such Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased costs or reduction in the amount received. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lenders setting
forth in reasonable detail the basis for such amount and the allocation to the
applicable Borrower shall be delivered to the Company (on behalf of itself and
the Borrowing Subsidiaries) which shall be conclusive absent manifest error.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest

 

39



--------------------------------------------------------------------------------

Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Term Loan or Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate (or
the Fixed Rate, if applicable) that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (or, with respect to
Fixed Rate Loans, from other participants in the relevant market with respect to
which the Fixed Rate was determined). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or the Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified

 

40



--------------------------------------------------------------------------------

Taxes or Other Taxes paid by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) by a Lender or the Issuing Bank or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent demonstrable error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, assuming reasonable prior written
notification by the applicable Borrower to such Lender of the existence of such
law or treaty, deliver to the Company (on behalf of itself and the Borrowing
Subsidiaries) (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (on behalf
of itself and the Borrowing Subsidiaries) as will permit such payments to be
made without withholding or at a reduced rate.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1111 Fannin St., 10th Floor, Houston, Texas, except payments to
be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties

 

41



--------------------------------------------------------------------------------

entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Term Loans, Revolving Loans or participations in LC Disbursements, as
applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Term Loans, Revolving Loans or
participations in LC Disbursements, as applicable, of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans or Revolving Loans, as
applicable; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to such Borrower or any subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Company
(on behalf of itself and the Borrowing Subsidiaries) prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the applicable Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount. If any such
amount required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%.

 

42



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company (on behalf of
itself and the Borrowing Subsidiaries) hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company (on
behalf of itself and the Borrowing Subsidiaries) may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Company (on behalf of itself and the Borrowing Subsidiaries) shall have
received the prior written consent of the Administrative Agent which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements (other than Competitive Loans) accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company (on behalf of itself and the Borrowing Subsidiaries) to require such
assignment and delegation cease to apply.

 

SECTION 2.19. Borrowing Subsidiaries. On or after the date hereof, the Company
may designate, with written notice to the Lenders not less than five Business
Days (or, in the case of a non-U.S. domiciled Subsidiary, not less than ten
Business Days) prior to the date of such designation and with the consent of the
Administrative Agent, certain Subsidiaries as a Borrowing Subsidiary by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, and upon such delivery such

 

43



--------------------------------------------------------------------------------

Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement. The Company may cause any Borrowing Subsidiary to
cease to be a party to this Agreement by executing and delivering to the
Administrative Agent a termination agreement satisfactory to the Administrative
Agent, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary and a
party to this Agreement. Notwithstanding the foregoing, no such termination will
become effective as to any Borrowing Subsidiary at a time when any principal of
or interest on any Loan made directly to such Borrowing Subsidiary, or any
Letter of Credit or obligation to reimburse LC Disbursements of such Borrowing
Subsidiary, shall be outstanding hereunder. As soon as practicable upon receipt
of a Borrowing Subsidiary Agreement, the Administrative Agent shall send a copy
thereof to each Lender. Notwithstanding anything herein to the contrary, no
Borrowing Subsidiary shall cease to be a Borrowing Subsidiary solely because it
is no longer a Wholly-Owned Subsidiary of the Company so long as the Company
shall not have executed and delivered to the Administrative Agent a termination
agreement and the Guarantee pursuant to Article IX is still in full force and
effect with respect to such Borrowing Subsidiary.

 

ARTICLE III

 

Representations and Warranties

 

The Company represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Borrower are within such Borrower’s corporate, partnership or limited
liability company powers and have been duly authorized by all necessary
corporate, partnership or limited liability company and, if required,
stockholder, partner or member action. Each Loan Document to which a Borrower is
a party has been duly executed and delivered by such Borrower and constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any Borrowing Subsidiary or its assets,
or give rise to a right thereunder to require any payment to be made by the
Company or any Borrowing

 

44



--------------------------------------------------------------------------------

Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Borrowing Subsidiary.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended December 31, 2001, December 31, 2002 and December 31, 2003,
reported on by Deloitte & Touche LLP, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2004, certified on behalf of the Company by a Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b) Since September 30, 2004, other than as described in the Company’s filing
with the SEC on Form 8-K dated October 21, 2004, there has been no material
adverse change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Company and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title, easements, rights
of way and other matters that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth on
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the
Transactions.

 

(b) Except as set forth on Schedule 3.06 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

45



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Company nor any
Subsidiary is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
or a “subsidiary company” of a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Company to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the

 

46



--------------------------------------------------------------------------------

Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received (i) a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kirkland & Ellis LLP, counsel for the Borrowers, substantially in the
form of Exhibit B1 and (ii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders dated the Effective Date) of Augustus I.
duPont, general counsel for the Borrowers, substantially in the form of Exhibit
B2, and covering such other matters relating to the Borrowers, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization and (iii) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed on behalf of the Company by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

47



--------------------------------------------------------------------------------

(e) The Administrative Agent shall be satisfied with its due diligence
investigation of the Company and its Subsidiaries with respect to environmental
matters, including, without limitation, discussions with the Company’s
management.

 

(f) The Administrative Agent shall have received evidence of the cancellation
and termination of the Existing Credit Agreement and the repayment of all
Indebtedness outstanding thereunder.

 

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m., New York City time, on January 21, 2005 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties set forth in this Agreement and the other
Loan Documents shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c) All legal and regulatory matters incident to the making of such Borrowing
shall be satisfactory to the Administrative Agent and its counsel.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company and the applicable Borrower on the date thereof as to the matters
specified in paragraphs (a), (b) and (c) of this Section.

 

SECTION 4.03. Each Term Loan Borrowing. In addition to the conditions set forth
in Section 4.02, the obligation of each Term Lender to make a Term Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a) The Qualified Revised Settlement shall have become effective.

 

(b) An order of the Bankruptcy Court, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the Plan of Reorganization
in the Chapter 11 Cases in form and substance reasonably satisfactory to the
Administrative Agent and providing for the Channeling Injunction, shall have
been entered and become final and non-appealable.

 

48



--------------------------------------------------------------------------------

(c) An order of the District Court affirming the order of the Bankruptcy Court
referred to in Section 4.03(b) shall have been entered and become final and
non-appealable.

 

(d) All other conditions to each of the Qualified Revised Settlement, the Plan
of Reorganization and the Channeling Injunction becoming effective shall have
been met, and continue to be met, and the Plan of Reorganization and the
Channeling Injunction shall each have become effective under each of its terms.

 

(e) Each Trust shall have been established, remain in existence, and the
trustees required for each such Trust shall have been appointed.

 

Each Term Loan Borrowing shall be deemed to constitute a representation and
warranty by the Company and the applicable Borrower on the date thereof as to
the matters specified in paragraphs (a), (b), (c), (d) and (e) of this Section.

 

SECTION 4.04. Each Borrowing Subsidiary Credit Event. The obligation of each
Lender to make Loans, and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit, hereunder to any Borrowing Subsidiary is subject to the
satisfaction of the following additional conditions:

 

(a) The Administrative Agent (or its counsel) shall have received from such
Borrowing Subsidiary either (i) a counterpart of a Borrowing Subsidiary
Agreement signed on behalf of such Borrowing Subsidiary or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page thereof) that such Borrowing Subsidiary
has signed a counterpart of such Borrowing Subsidiary Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent), substantially in the form of Exhibit C, and covering such
other matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions and any other legal matters relating to such
Borrowing Subsidiary, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

49



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified on behalf of the Company by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.07 and 6.08 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements, registration statements and other materials
filed by the Company or any Subsidiary with the SEC or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

50



--------------------------------------------------------------------------------

(f) promptly following any request therefor, such other information regarding
the operations, business affairs, and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and in accordance with past practices, except where the
Company or Subsidiary determines in its reasonable judgment that such continued
maintenance is no longer economically justified, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

51



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans shall be used to
finance a portion of the Qualified Revised Settlement and to pay related fees
and expenses. The proceeds of the Revolving Loans shall be used to fund the
Trusts, for the repayment of Indebtedness, to pay related fees and expenses and
for the working capital needs and general corporate purposes (including
Acquisitions) of the Company and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

 

SECTION 6.01. Indebtedness. The Company will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness or to authorize, issue
or permit to be outstanding any preferred stock, except:

 

(a) Indebtedness created hereunder;

 

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

(c) Indebtedness or preferred stock of any Subsidiary issued to and held by the
Company or any Wholly-Owned Subsidiary;

 

(d) Indebtedness or preferred stock of any Person that becomes a Subsidiary
after the date hereof and extensions, renewals and replacements of any such
Indebtedness or preferred stock that do not increase the outstanding principal
amount thereof; provided that such

 

52



--------------------------------------------------------------------------------

 

Indebtedness or preferred stock exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

(e) Indebtedness as an account party in respect of letters of credit,
performance bonds, bid bonds, customs bonds, surety bonds and performance
guaranties; provided that the aggregate amount available for drawing under all
such letters of credit, performance bonds, bid bonds, customs bonds, surety
bonds and performance guaranties (and all reimbursement obligations with respect
thereof) permitted by this clause (e) shall not exceed $50,000,000 at any time
outstanding;

 

(f) other Indebtedness if, after giving effect thereto, the aggregate principal
amount of Indebtedness of all Subsidiaries permitted by this clause (f) shall
not exceed $40,000,000 at any time outstanding; and

 

(g) Indebtedness pursuant to any promissory notes issued in connection with the
Qualified Revised Settlement.

 

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof so long as the sum of the
aggregate amount of such obligations plus the aggregate amount available for
drawing under all letters of credit, performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties (and all reimbursement
obligations with respect thereto) secured pursuant to clause (g) below does not
exceed, at any time, $75,000,000;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien secures Indebtedness
not prohibited by Section 6.01, (ii) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (iii) such Lien shall not apply to any other property or
assets of the Company or any Subsidiary and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d) Liens on fixed or capital assets acquired by the Company or any Subsidiary;
provided that (i) such security interests secure Indebtedness not prohibited by
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior

 

53



--------------------------------------------------------------------------------

 

to or within 90 days after such acquisition, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary;

 

(e) Liens arising in the ordinary course of its business which (i) do not secure
Indebtedness or Hedging Obligations and (ii) do not secure obligations in an
amount exceeding $75,000,000 in the aggregate;

 

(f) Liens on cash and cash equivalents securing Hedging Obligations, provided
that the aggregate amount of cash and cash equivalents subject to such Liens may
at no time exceed $10,000,000;

 

(g) Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit, performance bonds,
bid bonds, customs bonds, surety bonds and performance guaranties provided (i)
the aggregate amount available for drawing under all such letters of credit,
performance bonds, bid bonds, customs bonds, surety bonds and performance
guaranties (and all reimbursement obligations with respect thereto) does not
exceed, at any time, $50,000,000 and (ii) the sum of the amount available for
drawing under all such letters of credit, performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties (and all reimbursement
obligations with respect thereto) plus the aggregate amount of Indebtedness
secured pursuant to clause (b) above does not exceed, at any time, $75,000,000;

 

(h) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness otherwise permitted hereunder, in an aggregate principal
or face amount at any date not to exceed 10% of Consolidated Net Worth;

 

(i) Liens on the assets of the Filing Entities in favor of the Trusts; and

 

(j) Liens granted by the Company on the Capital Stock of MCC owned by the
Company in favor of the Trusts; provided, that the amount secured by such Liens
shall not exceed $50,000,000.

 

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Capital Stock of any of its Material Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person (other than the Company) may merge into any Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
the Company or to a Wholly-Owned Subsidiary, and (iv) any Subsidiary other than
a Borrowing Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.

 

54



--------------------------------------------------------------------------------

(b) The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business (including via Acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries on the date
of execution of this Agreement and businesses reasonably related or ancillary
thereto.

 

SECTION 6.04. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except: (a) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties and (b)
transactions between or among the Company and the Wholly-Owned Subsidiaries not
involving any other Affiliate.

 

SECTION 6.05. Hedging Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Company or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities.

 

SECTION 6.06. Borrowing Subsidiaries. The Company will not cease to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the Capital Stock of any Borrowing Subsidiary.

 

SECTION 6.07. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio as determined as of the end of each fiscal quarter of the Company
to be less than 3.00 to 1.00.

 

SECTION 6.08. Leverage Ratio. At any and all times, the Company will not permit
the Leverage Ratio to exceed 0.65 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Material Subsidiary in or in connection with any Loan Document or
any

 

55



--------------------------------------------------------------------------------

 

amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

 

(e) the Company or any Material Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;

 

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; provided, however, that the foregoing shall not
apply in respect of the Chapter 11 Cases unless any one or more of those cases
is dismissed or converted into cases under Chapter 7 of the Bankruptcy Code;

 

56



--------------------------------------------------------------------------------

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability to the Company or any
Subsidiary in excess of $10,000,000; or

 

(m) the obligations of the Company under Article IX shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any of such obligations, or the Company shall
deny that it has any further liability under Article IX or shall give notice to
such effect; or

 

(n) a Change in Control shall occur; or

 

(o) at any time when the Term Commitments are in effect or any Term Loans are
outstanding, the Company’s gross asbestos-related reserve (including with
respect to related fees and expenses) as reflected or to be reflected on the
Company’s balance sheet for any quarterly period ended on or after December 31,
2004 shall be more than $650,000,000;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder (including cash
collateralization of all obligations related to Letters of Credit pursuant to
Section 2.06(j), whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower; and
in case of any event with respect to any Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.

 

57



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the

 

58



--------------------------------------------------------------------------------

Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company so long as no Default has occurred and is continuing, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

The Lenders identified in this Agreement as the “Syndication Agent” and the
“Documentation Agents” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the “Syndication Agent” and the
“Documentation Agents” shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same

 

59



--------------------------------------------------------------------------------

acknowledgements with respect to the “Syndication Agent” and the “Documentation
Agents” as it makes with respect to the Administrative Agent in this Article
VIII.

 

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit hereunder, the Company hereby
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the timely payment of any and all of the Guaranteed
Obligations. The Company further agrees that the due and punctual payment of the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Guaranteed Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Guaranteed Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of any Lender or the Administrative Agent to assert any claim or demand
or to enforce or exercise any right or remedy against any Borrowing Subsidiary
under the provisions of this Agreement, any Borrowing Subsidiary Agreement, any
other Loan Document or otherwise or (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any Borrowing
Subsidiary Agreement, any other Loan Document or any other agreement or the
release of any Borrowing Subsidiary. The Company shall be obligated to keep
informed of the financial condition of the Borrowing Subsidiaries; provided that
the failure of the Company to keep so informed shall not affect its obligations
hereunder.

 

The Company further agrees that its agreement under this Article IX constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Lender to any
balance of any deposit account or credit on the books of any Lender in favor of
any Borrowing Subsidiary or any other Person or to any other remedy against any
Borrowing Subsidiary.

 

The Company guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto. This is a present and continuing guaranty of payment and not of
collection, and the liability of the Company under this Article IX shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability or any avoidance or voidability of any Guaranteed Obligation,
this Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner

 

60



--------------------------------------------------------------------------------

of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from this Agreement, any Borrowing Subsidiary Agreement or any other Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrowing
Subsidiaries or otherwise in accordance with the terms hereof and thereof; (c)
any taking, exchange, release or non-perfection of any collateral, or any
taking, release, or amendment or waiver of, or consent to, or departure from,
any other guaranty, for all or any of the Guaranteed Obligations; (d) any
change, restructuring of termination of the structure or existence of any
Borrowing Subsidiary; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Borrowing Subsidiary or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement, any Borrowing Subsidiary
Agreement or any other Loan Document; (g) any default, failure or delay, willful
or otherwise, on the part of any Borrowing Subsidiary to perform or comply with,
or the impossibility or illegality of performance by any Borrowing Subsidiary
of, any term of this Agreement, any Borrowing Subsidiary Agreement or any other
Loan Document; (h) any suit or other action brought by, or any judgment in favor
of, any beneficiaries or creditors of, any Borrowing Subsidiary for any reasons
whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Agreement,
any Borrowing Subsidiary Agreement or any other Loan Document; (i) any lack or
limitation of status or of power, incapacity or disability of any Borrowing
Subsidiary or any partner, principal, trustee or agent thereof; or (j) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Borrowing Subsidiary or a third party guarantor.

 

The obligations of the Company under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company under this Article IX shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Guaranteed Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of the Company or
any Borrowing Subsidiary as a matter of law or equity.

 

None of the Lenders nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders or the Administrative Agent shall have any obligation to
marshal any assets in favor of the Company or against or in payment of any or
all of the Guaranteed Obligations. The Company further agrees that its
obligations under this Article IX shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise.

 

61



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue of this Article IX, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay, or cause to be paid, in cash
the amount of such unpaid Guaranteed Obligation.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation, contribution, indemnity or otherwise shall in all respects
by subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations owed by such Borrowing
Subsidiary to the Lenders and the Company shall not exercise any such rights
until such payment in full and the Commitments are terminated.

 

The Guarantee of the Company under this Article IX is a continuing guarantee and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:

 

(a) if to any Borrower, to it care of the Company (on its behalf and behalf of
the Borrowing Subsidiaries) at Crane Co., 100 First Stamford Place, Stamford, CT
06902, Attention: Treasurer (Facsimile No. (203) 363-7223) with a copy to
General Counsel (Facsimile No. (203) 363-7350);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin St., 10th Floor, Houston, Texas 77002,
Attention: Debbie Meche (Facsimile No. (713) 750-2938), with a copy to JPMorgan
Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention:
Scott Farquhar (Facsimile No. (203) 944-8495); and

 

(c) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

62



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company, each Borrowing Subsidiary (but only to the extent such waiver,
amendment or modification relates to such Borrowing Subsidiary) and the Required
Lenders or by the Company, each Borrowing Subsidiary (but only to the extent
such waiver, amendment or modification relates to such Borrowing Subsidiary) and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (except any such postponement
resulting from an extension of the Delayed Draw Expiry Date pursuant to Section
2.01(a)), without the written consent of each Lender affected thereby, (iv)
release or limit the liability of any Borrower in respect of any of its
obligations to pay principal, interest, fees or other amounts under any Loan
Document, without the written consent of each Lender affected thereby, (v)
release the Company from its Guarantee under Article IX, or limit its liability
in respect of such Guarantee, without the written consent of each Lender, (vi)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (vii)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility, or (viii) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be; provided further
that no such agreement shall require the consent of each Lender if this
Agreement is amended to provide for the issuance of letters of credit so long as
the Commitment of such Lender is not affected, the obligation to reimburse any
letter of credit disbursement is not

 

63



--------------------------------------------------------------------------------

reduced and the expiration date of any letter of credit does not extend beyond
the Revolving Termination Date.

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company and each
Borrowing Subsidiary, jointly and severally, shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) The Company and each Borrowing Subsidiary, jointly and severally, shall
indemnify the Administrative Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c) To the extent that the Company or any Borrowing Subsidiary fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Aggregate Exposure Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is

 

64



--------------------------------------------------------------------------------

sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto (including
the parties to any Borrowing Subsidiary Agreement) and their respective
successors and assigns permitted hereby (including any Qualified Affiliate of
the Issuing Bank that issues any Letter of Credit), except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Qualified
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) each of the Company, the Administrative Agent and the
Issuing Bank must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld) except (x) the consent of the
Company shall not be required in the case of an assignment to a Lender or an
Affiliate of a Lender having at least $500,000,000 in combined capital and
surplus and undivided profits (a “Qualified Affiliate”), (y) the consent of the
Administrative Agent shall not be required in the case of an assignment under
the Term Facility to a Lender or a Qualified Affiliate and (z) the consent of
the Issuing Bank shall not be required in the case of an assignment under the
Term Facility, (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans, the amount of the Commitment and/or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (in the
case of the Revolving Facility) and $1,000,000 (in the case of the Term
Facility) unless each of the Company and the Administrative Agent otherwise
consent, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iii) shall not apply to rights in
respect

 

65



--------------------------------------------------------------------------------

of outstanding Competitive Loans, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and (v) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and provided further that any consent of the
Company otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
and the other Loan Documents that does not comply with this paragraph shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Company, the Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to

 

66



--------------------------------------------------------------------------------

deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(e) as
though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letter of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which

 

67



--------------------------------------------------------------------------------

shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Documents or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or its properties in the courts of
any jurisdiction.

 

68



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement (including each Borrowing Subsidiary)
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Each of the Borrowing Subsidiaries hereby appoints the Company as
its agent to receive on its behalf service of proceedings arising out of or
relating to this Agreement or any other Loan Document in any court, such service
being hereby acknowledged by each Borrowing Subsidiary to be effective and
binding service in every respect. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii)

 

69



--------------------------------------------------------------------------------

becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.

 

SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CRANE CO.

By:   /s/ Eric C. Fast     Name:  

Eric C. Fast

   

Title:

 

President and Chief Executive Officer

By:   /s/ Gil A. Dickoff     Name:  

Gil A. Dickoff

   

Title:

 

Treasurer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By:   /s/ D.
Scott Farquhar     Name:  

D. Scott Farquhar

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as a Lender and as Syndication Agent By:  

/s/ Kenneth S. Struglia

   

Name:

 

Kenneth S. Struglia

   

Title:

 

Director

By:  

/s/ Kenneth S. Struglia

   

Name:

 

Kenneth S. Struglia

   

Title:

 

Director

 



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION, as a Lender and as Syndication Agent By:  

/s/ Suzannah Harris

   

Name: 

 

Suzannah Harris

   

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender and as Syndication Agent By:  

/s/ Shayn March

   

Name:

 

Shayn March

   

Title:

 

Director

By:  

/s/ Richard Pace

   

Name:

 

Richard Pace

   

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender and as Documentation Agent By:  

/s/ Ken Sneider

   

Name:

 

Kenneth P. Sneider, Jr.

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

/s/ Nancy Lanzoni

   

Name:

 

Nancy Lanzoni

   

Title:

 

Director

By:  

/s/ Kevin LeGallo

   

Name:

 

Kevin LeGallo

   

Title:

 

Associate

 



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI TRUST COMPANY, as a Lender By:  

/s/ Christian Giordano

   

Name:

 

Christian Giordano

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS, as a Lender By:  

/s/ Cindy Chen

   

Name:

 

Cindy Chen

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

HARRIS TRUST AND SAVINGS BANK, as a Lender By:  

/s/ Richard Shuma

   

Name:

 

Richard Shuma

   

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Barbara Ezell McMichael

   

Name:

 

Barbara Ezell McMichael

   

Title:

 

Associate Director

       

Banking Products Services, US

By:  

/s/ Winslowe Ogbourne

   

Name:

 

Winslowe Ogbourne

   

Title:

 

Associate Director

       

Banking Products Services, US

 



--------------------------------------------------------------------------------

UFJ BANK LIMITED, as a Lender

By:  

/s/ Stephen C. Small

   

Name:

 

Stephen C. Small

   

Title:

 

Senior Vice President & Area Manager

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Caroline Gates

   

Name:

 

Caroline Gates

   

Title:

 

Vice President

 